                          United States District Court
                        Western District of North Carolina
                               Statesville Division

           David L. Turner,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:19-cv-00068-MR
                                      )
                 vs.                  )
                                      )
           Erik A. Hooks,             )
            Respondent.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 7, 2021 Order.

                                               September 7, 2021




         Case 5:19-cv-00068-MR Document 30 Filed 09/07/21 Page 1 of 1
